UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October, 2013 CANADIAN PACIFIC RAILWAY LIMITED (Commission File No. 1-01342) (translation of each Registrant’s name into English) CANADIAN PACIFIC RAILWAY COMPANY (Commission File No. 1-15272) (translation of each Registrant’s name into English) Suite 500, Gulf Canada Square, 401 - 9th Avenue, S.W., Calgary, Alberta, Canada, T2P 4Z4 (address of principal executive offices) Indicate by check mark whether the registrants file or will file annual reports under cover of Form 20-F or Form 40-F: Form20-Fo Form40-Fx Indicate by check mark if the registrants are submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrants are submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o This Report furnished on Form 6-K shall be incorporated by reference into the Registration Statements of Canadian Pacific Railway Limited on Form S-8 (File Nos. 333-127943, 333-13962, 333-140955, 333-183891, 333-183892, 333-183893, 333-188826 and 333-188827) and Form F-10 (File No. 333-190229) and the Registration Statement of Canadian Pacific Railway Company on Form F-10 (File No. 333-189815). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN PACIFIC RAILWAY LIMITED (Registrant) Date: October 24, 2013 By: Signed: /s/ Paul Guthrie Name: Paul Guthrie Title: Corporate Secretary CANADIAN PACIFIC RAILWAY COMPANY (Registrant) Date: October 24, 2013 By: Signed: /s/ Paul Guthrie Name: Paul Guthrie Title: Corporate Secretary DOCUMENTS FILED AS PART OF THIS REPORT ON FORM 6-K Template Canadian Marketing Materials dated October 24, 2013.
